DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/21/2019 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	
Reason For Allowance

1.	Claims 1-12 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) Distance vision-realizing eyeglasses for an image display device for relieving eye fatigue, the distance vision-realizing eyeglasses comprises a pair of double convex lenses which are respectively provided in the pair of lens housings on a front straight line of both eyes of the wearer; an outer convex lens pair which is positioned on an outer side among the pair of the double convex lenses and is fixed to the lens housing; an inner convex lens pair which is positioned inside the lens housing and is mounted movably forward and backward; and an outer housing body which is included in each of the pair of lens housings, has a tubular shape, and includes a guide slot formed on a side facing the other lens housing in 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woker et al.(US 8,446,670 B2)discloses Convergence adjustment mechanism, Figure 1C and 2B, comprising of  binocular loupes (100) including a telescope or barrel pair (120A,120B), a housing (150), a right barrel to housing arm (130), a left barrel to housing arm (140), an IPD adjustment mechanism (160), and a mount (180), wherein each barrel (120) has a front (122), a back (124), and a housing arm extension (126A, 126B, 126C), and a locking mechanism hole or cavity 127, and a lens (123) in the barrel rear (124).  However, Woker et al. does not teach or fairly suggest a pair of double convex lenses which are respectively provided in the pair of lens housings on a front straight line of both eyes of the wearer; an outer convex lens pair which is positioned on an outer side among the pair of the double convex lenses and is fixed to the lens . 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872